Appellant was convicted and sentenced to one year in the penitentiary under the charge that he:
"Did unlawfully remove, deposit and conceal and was unlawfully concerned in removing, depositing and concealing one and one fourth gallons of an intoxicating beverage containing more than 3.2% of alcohol by weight for and on and in respect whereof a tax would be imposed if such beverage were manufactured in accordance with the regulatory provisions of the Beverage Laws of the State of Florida, and on which tax was not paid, with intent then and there to defraud the State of Florida of said tax."
The only question necessary for us to consider is whether the information charged an offense. The answer is in the negative, because it did not charge that the beverage was ". . . manufactured in or brought into this state in accordance with the regulatory provisions thereof, with intent to defraud the State of Florida of such tax or any part thereof, . . ." (Section 562.32, Fla. Stat.) The statute has reference to beverages *Page 723 
brought in, or manufactured, under the regulatory statutes of Florida. It has no application to illicit beverages.
This is a revenue statute and must receive a strict interpretation. This case is no different in principle from that of State v. Pridgen, 155 Fla. 31, 19 So.2d 510 and Brown v. State, 152 Fla. 853, 13 So.2d 458. Some misinterpretation has been placed upon the language in the Brown case. Reference to the opinion shows, however, that the tax could only have been imposed where the beverage was lawfully manufactured.